Citation Nr: 1824646	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-36 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for melanoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from November 1967 to June 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

Finding the evidence in relative equipoise, the Veteran's melanoma is related to service.


CONCLUSION OF LAW

The criteria for service connection for melanoma have been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran claims that while he was not diagnosed with melanoma while in service, the circumstances of his service, specifically prolonged exposure to ultraviolet light while working on the flight line, led to abnormal skin cell growth and the eventual development of melanoma.  See March 2018 Appellate Brief.

The Veteran has been diagnosed with malignant melanoma, albeit with surgical excision of the same performed in 2001.  See April 2012 VA examination report; see also June 2013 report from Dr. B.W.C.  The first Shedden element has clearly been satisfied.  

With respect to the second Shedden element, the Veteran reported that he endured prolonged exposure to ultraviolet light while in service.  See March 2018 Appellate Brief.  The Board finds that the Veteran's report of an in-service event is reasonably corroborated by the Veteran's DD Form 214 indicating that his military occupational specialties included aircraft maintenance manager, aircraft maintenance superintendent, and strategic aircraft maintenance technician.
 
With respect to the third Shedden element, the record includes an April 2012 VA examiner's opinion that it is less likely than not that the Veteran's melanoma was related to or caused by his skin complaints and treatments in service.  As rationale, the examiner provided that the Veteran was not treated for malignant melanoma while in service.  The examiner further provided that the Veteran was treated with presumed herpes on the scalp and verruca vulgaris, which are not at the location of his current melanoma (above the right ear) and as such, he was treated for different conditions in service.  In a May 2012 addendum opinion, the examiner confirmed melanoma of scalp, but did not change the nexus opinion.

In a June 2013 medical opinion, the Veteran's oncologist, Dr. B.W.C., provided that based upon the Veteran's history of long periods of sun exposure while working on the flight line, it is conceivable that during that time of sun exposure, the Veteran may have experienced skin injuries that contributed to his diagnosis of melanoma.  

The Veteran was provided another VA examination in February 2014 where the examiner opined that it is less likely as not that Veteran's diagnosis of melanoma is related to service.  To support the opinion, the examiner explained that most aircraft maintenance is done inside a covered facility, and not under direct sunlight.  As such, the examiner concluded that the Veteran did not have any more sunlight exposure than normal.  In an addendum opinion, the examiner noted that consideration was given to prior examinations and medical opinions, including Dr. B.W.C.'s opinion.  The examiner discounted Dr. B.W.C.'s opinion due to a finding of the opinion being "pure conjecture."  

Then, in March 2016, the Veteran's private physician, Dr. L.G.B., opined that the cancerous lesion resulted from his activity as an aircraft mechanic while in service.   Dr. L.G.B. noted that the Veteran was told not to wear a head cover as that was a possible danger of being sucked into an aircraft engine.  Dr. L.G.B. also noted that the Veteran did not wear sunscreen, as it was not then available.  The Veteran's work was under the direct rays of the sun as the aircraft were not in revetments as they are now, Dr. L.G.B. further noted.  Based on his long years of experience, Dr. L.G.B. determined that the Veteran's melanoma is directly service related.  He additionally noted that as a flight-line photographer, he was also cautioned, as the Veteran was, to make sure she had no headgear which could be a safety hazard.  

While the record contains opinions from VA examiners finding no relationship between the Veteran's current disability and service, the Board also points to the private physicians' opinions linking his sun exposure in service to his melanoma and.  In coupling the negative nexus opinions with those provided by the Veteran's private physicians, the Board finds the evidence for and the evidence against the Veteran's claim is in relative equipoise.  Accordingly, the Board affords the Veteran the benefit of the doubt, and finds that there is evidence of record establishing a link between the Veteran's melanoma and service.  38 U.S.C. 5107(b); Gilbert, 1 Vet. App. 49.  As such, the Board finds that a grant of service connection for the Veteran's melanoma is warranted.  


ORDER

Entitlement to service connection for melanoma is granted.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


